MEMORANDUM OPINION

                                           No. 04-12-00152-CR

                                    IN RE Robert James WATSON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 21, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 12, 2012, relator Robert James Watson filed a petition for writ of mandamus,

asking this court to set aside the judgment and dismiss the indictment against him. However, in

a criminal case, in order to be entitled to mandamus relief relator must establish: “(1) he has no

other adequate legal remedy; and (2) under the relevant facts and law, the act sought to be

compelled is purely ministerial.” In re Reed, 137 S.W.3d 676, 678 (Tex. App.—San Antonio

2004, orig. proceeding) (citing State ex rel. Hill v. Court of Appeals for Fifth Dist., 34 S.W.3d
924, 927 (Tex. Crim. App. 2001)). The court has considered relator’s petition and is of the




1
 This proceeding arises out of Cause No. 11-1543-CR, styled State of Texas v. Robert James Watson, in the 274th
Judicial District Court, Guadalupe County, Texas, the Honorable Gary Steel presiding.
                                                                                 04-12-00152-CR


opinion that relator has not established he is entitled to mandamus relief. Id. Accordingly, the

petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-